 ARCHIE'S MOTOR FREIGHT, INC.321to recognize or bargain with the Union under the circumstances herein related did:not engage in unfair labor practices within the meaning of Section 8(a)(5) of theAct. It is further found that the strike was not caused by any unfair labor practices.of the Respondent;and that during the strike the Respondent replaced Dudik,Kowalik,Rakowski,and Szymanski with permanent employees.Therefore,by failingand refusing to reinstate said employees the Respondent did not engage in unfairlabor practices within the meaning of Section 8(a) (3) of the Act.[Recommendations omitted from publication.]Archie'sMotor Freight,Inc.andTruck Drivers and Helpers.Local Union No. 592,affiliated with the International Brother-hood of Teamsters,Chauffeurs and Warehousemen of America,.Petitioner.Case No. 5-RC-3277. January 16, 1962SUPPLEMENTAL DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONPursuant to a Decision and Direction of Election issued by theBoard on March 29, 1961,' an election by secret ballot was conductedby the Regional Director on April 22, 1961, among the employees inthe unit found appropriate.After the election the parties were fur-nished with a tally of ballots which showed that of approximately 26.eligible voters, 10 voted for, and 11 voted against, the Petitioner and 1ballot was challenged.The Petitioner filed timely objections to con-duct allegedly affecting the results of the election.After investigation the Regional Director, on May 31, 1961, issuedand served upon the parties his report on objections, in which he rec-ommended that the objections be sustained and the election set aside,and that the Board remand the case to the Region for the purpose ofdetermining the unit placement of six "city drivers," a matter notconsidered in the original decisionfor reasonsstated below.The Board, after having duly considered the matters raised in the,Regional Director's report concerning the "city drivers" and theexceptionsthereto,was of the opinion that the record should bereopened for the purpose of receiving additional evidence, and ac-cordingly, on August 3, 1961, it issued an order remanding the pro-ceeding to the Regional Director for further hearing.This secondhearing was held on August 30, 1961, and the mattercameon to the.Board for determination.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powersin connection with thiscase to,a three-member panel[Members Rodgers, Leedom, and Fanning],.The Petitioner originally petitioned for "all road drivers at theEmployer's Richmond, Virginia, terminal, excluding `local pick-up,1130 NLRB 1627.135 NLRB No. 37.634449-62-vol. 135-22 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDdrivers andhelpers'and allother employees."At the first hearing,the Employerstated that it had (1) no "local" drivers, (2) no hourlypaid drivers,and (3) no drivers who "never go outside the city ofRichmond."In light of this testimony, the Board concluded thatthe Employer had neither "local" nor "city" drivers, and thereforenoted thatitwasdeletingall referenceto them from the unit descrip-tion.At the second hearing, the Employer stated that it had thoughtof "local"drivers asthose who go outside the city on short,local runs,neverstaying overnight, and that it "has no local drivers, as such."It then stated that it does, however, have "city" drivers, but these arenot hourly paid, and do go outside the city of Richmond at least oncea week on "local" runs.The city drivers spend the majority of their time making pickupsand deliveries within the city of Richmond, and loading and unloadingtheir own trucks when necessary.They work a set schedule of hours,are paida guaranteed weekly salary, do not wear uniforms, and aregranted paid holidays and vacations.On an average, each of thecity drivers takes the short "turn-around" run per week, and one long"turn-around" run per month.When making over-the-road tripsduring their regular working day, the city drivers still receive aguaranteed weekly salary, but receive the same fee as the over-the-road drivers when making such a run during "off" hours. City drivershave no duties other than driving and loading.Over-the-road drivers spend the majority of their time drivingover the road to points outside of Richmond. They do not work a setschedule of hours, but are called to take trips as they come up on thebasis ofseniority.They are paid by the mile for long runs, and a flatfee forshortruns.They wear uniforms and are granted paid vaca-tions, but are not given paid holidays.Over-the-road drivers, some-times, althoughveryrarely, do make city deliveries.The over-the-road drivers are subject to ICC regulations, whereasthe city driversare not.Drivers do not move from one classificationto the other; however, all drivers are subject to the same supervision,and have the same fringe benefits, except as regards holidays. Inmaking city deliveries, the trailers used are usually smaller thanthose used over the road, but the tractors are all interchangeable andare notassigned to any particular driver.In view of these facts, and especially in view of the fact that theoperation here involved is a trucking terminal operation, that thereis an overlapping of driving duties, that over-the-road and city driversare under common supervision, and that no labor organization seeksto represent the city drivers separately, we find that the only appro-priate unit is one which includes both over-the-road and city drivers.22See, e g.,Overnight Transportation Company,128 NLRB723;Mead-Atlanta PaperCompany,123 NLRB 306,309;Sidney Blumenthal&Co. (Caromount and Wilson Divi-sions),113 NLRB 791. BRICKLAYERS, MASONS & PLASTERERS, ETC., LOCAL 2323Since the Board, if it had had all these facts before it when it madeits original decision,would have included the city drivers with theover-the-road drivers, a new election must be ordered on the basis ofthese newly discovered and previously undisclosed facts.'Accordingly, we find that the following employees at the Employer'sterminalsat Richmond and Franklin, Virginia, constitute an appro-priate unit for the purposes of collective bargaining within Section9(b) of the Act:All over-the-road and city drivers, including the lease drivers, butexcluding service mechanics, the bookkeeper, office clerical employees,guards, professional employees, and supervisors as defined in the Act.[The Board set aside the election conducted on April 22, 1961, amongthe employees at the Richmond and Franklin, Virginia, terminals ofArchie's Motor Freight, Inc.][Text of Direction of Second Election omitted from publication.]' The decision herein amounts to a finding that the second of Petitioner's two objectionsto conduct surrounding the election is valid.In view of this finding we find it unnecessaryto pass upon the validity of Petitioner's first objection.Employer contends that the Petitioner should not be allowed to seize upon the in-advertent misstatements of the Employer as to its city drivers as a means to obtaining anew election,since Petitioner's petition excluded "local pick-up drivers,"and it is there-fore not prejudiced by the misstatements.It is not clear to what extent Employer'sstatements misled Petitioner into thinking it had no local or city drivers,and we makeno finding in this regard.Petitioner did object,immediately prior to the election, to theexclusion of the names of the city drivers from the eligibility list.However,it is im-material whether Petitioner originally sought city drivers or not, since,as stated above,the Board would have found that only a unit including over-the-road and city drivers wasappropriate,had it had all the facts before it at the time of its decision.Petitioner atthis time expresses a willingness to represent the overall unit herein found appropriate,and, since its showing of interest is sufficient to go to an election in this larger group,we shall set aside the first election and direct that a second election be held in the unitherein found appropriate.Bricklayers,Masons and Plasterers' International Union ofAmerica, LocalNo. 2, AFL-CIO [Wilputte Coke Oven Division,Allied Chemical Corporation]andLeon Keene.Case No. 6-CB-829.January 18, 1962DECISION AND ORDEROn October 30, 1961, Trial Examiner Lloyd Buchananissued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that itcease anddesist therefromand take certain affirmative action,as setforth in the IntermediateReport attached hereto.Thereafter the Respondent filed exceptions135 NLRB No. 43.